NUMBER 13-06-458-CV

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

IN RE: ALLSTATE COUNTY MUTUAL 
INSURANCE COMPANY AND DAVID GONZALEZ
                                                                                                                      

On Petition for Writ of Mandamus and 
Motion for Emergency Temporary Relief                                                                                                                      

MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Garza
Memorandum Opinion Per Curiam
 
          On August 18, 2006, relators, Allstate County Mutual Insurance Company and David
Gonzalez, filed a petition for writ of mandamus with this Court in which they allege that on
July 19, 2006, the respondent, the Honorable Arnoldo Cantu, Jr., Presiding Judge of the
County Court at Law No. 5, of Hidalgo County, Texas, abused his discretion by entering
an order granting plaintiffs’ motion to compel responses to plaintiffs’ interrogatories,
requests for admission and requests for production. 
          Relators’ petition for writ of mandamus asks this Court to order the respondent to
issue an order denying plaintiffs’ motion to compel, or in the alternative, to reconsider his
ruling. In addition, relators filed an emergency motion for stay, asking this Court to order
a stay of the trial court’s order granting plaintiffs’ motion to compel responses to plaintiffs’
interrogatories, requests for admission and requests for production.  
          This Court stayed the trial court’s order in the underlying action and requested a
response from the real parties in interest, Jorge Manllo Karim and Teresita S. De Manllo. 
          Having examined and fully considered the petition for writ of mandamus, the real
parties in interest’s response, the relators’ reply to response, and the real parties in
interest’s surreply, this Court is of the opinion that relators have not shown themselves
entitled to the relief sought and the petition for writ of mandamus should be denied. 
          Accordingly, this Court denies the petition and lifts the stay granted on relators’
emergency motion.  The petition for writ of mandamus is DENIED.  See Tex. R. App. P.
52.8(a).
 
 PER CURIAM
Memorandum Opinion delivered and 
filed this the 28th day of September, 2006.